Case: 15-40676      Document: 00513423148         Page: 1    Date Filed: 03/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40676
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 14, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

PEDRO CARRILLO-TORRES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-164-1


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       In 2013, Pedro Carrillo-Torres pleaded guilty to possession of counterfeit
access devices and was sentenced to 108 months of imprisonment. He appealed
his sentence, arguing that the district court erred in imposing a six-level
upward adjustment for an offense involving more than 250 victims. United
States v. Cardenas, 598 F. App’x 264, 265 (5th Cir. 2015). This court agreed,
vacating Carrillo-Torres’s sentence and remanding the case for resentencing.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40676     Document: 00513423148      Page: 2    Date Filed: 03/14/2016


                                  No. 15-40676

Id. at 270. On remand, the district court again imposed a sentence of 108
months of imprisonment.        Carrillo-Torres appeals the sentence imposed,
arguing that it is procedurally and substantively unreasonable.
      This court reviews sentences for reasonableness by engaging in a
bifurcated review.    Gall v. United States, 552 U.S. 38, 49-51 (2007).         An
appellate court must first ensure that the sentencing court committed no
significant procedural error, including improperly calculating the guidelines
range and failing to adequately explain the reasons for the chosen sentence,
including an explanation for any variance from the advisory guidelines range.
Id. at 51. In evaluating whether a district court committed a procedural error
in the sentencing determination, this court employs a de novo standard of
review. United States v. Garcia Mendoza, 587 F.3d 682, 688 (5th Cir. 2009).
In reviewing a non-guidelines sentence for substantive reasonableness, we
“consider the totality of the circumstances, including the extent of any variance
from the Guidelines range.” United States v. Brantley, 537 F.3d 347, 349 (5th
Cir. 2008) (internal quotation marks and citation omitted).
      We conclude that the sentence is reasonable under the circumstances.
The record in this case reflects that the district court did not fail to account for
a factor that should have received significant weight, give weight to any
improper factor, or clearly err in balancing the 18 U.S.C. § 3553(a) factors. See
United States v. Chandler, 732 F.3d 434, 437 (5th Cir. 2013). Moreover, we
defer to the district court’s determination that the § 3553(a) factors, on the
whole, justify the extent of the upward variance imposed in this case. See
United States v. Broussard, 669 F.3d 537, 551 (5th Cir. 2012). Finally, given
that the court heard the parties’ arguments, permitted Carrillo-Torres and his
counsel to present mitigating evidence, and articulated its reasons for the
upward variance based on the § 3553(a) factors, the district court was not



                                         2
    Case: 15-40676     Document: 00513423148   Page: 3   Date Filed: 03/14/2016


                                No. 15-40676

required to offer additional explanation for the sentence. See United States v.
Fraga, 704 F.3d 432, 439 (5th Cir. 2013); United States v. Mares, 402 F.3d 511,
519 (5th Cir. 2005).
      AFFIRMED.




                                      3